Title: To George Washington from William Heath, 19 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point April 19th 1781
                        
                        The enclosed News paper came to hand the last evening, altho it is not of a very late date but the latest I
                            have received. I have the honor to be with the highest respect your Excellencys most Obedt Servt
                        
                            W. Heath
                        
                    